Citation Nr: 0529968	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  02-05 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original evaluation for bilateral 
pes planus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from March 1962 to February 
1964.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from a November 2000 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  The November 2000 rating decision 
granted service connection for pes planus and assigned a 
noncompensable evaluation.  The veteran appealed, seeking a 
higher rating.  In October 2003, the veteran was granted an 
increase to 10 percent for his pes planus, effective the date 
of claim.  The veteran has continued to seek a higher rating.

The Board notes that the veteran has raised a claim of 
entitlement to service connection for a bilateral ankle 
disability as secondary to his service connected pes planus.  
This issue is referred to the RO for appropriate development 
and adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's bilateral pes planus is no more than 
moderate in degree with pain and tenderness on use and 
manipulation of the feet.

3.  The veteran's bilateral pes planus is not severe and is 
not manifested by marked deformity, indication of swelling on 
use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for an original evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5276 
(2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
May 2004 and May 2005 that told him what was necessary to for 
his claim to be granted.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC) 
and the Supplemental Statements of the Case (SSOCs), he was 
provided with specific information as to why his claim 
seeking an increased rating for his bilateral pes planus was 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2005 letter notified the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to submit any evidence in his 
possession that pertains to his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the June 2005 SSOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records and 
provided the veteran with several VA examinations.  The RO 
attempted to obtain Social Security records, but they were 
unavailable.  The veteran has not indicated that there is any 
additional evidence available to help support his claim for a 
higher rating.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  



II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

In addition, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2005).  The provisions of 38 C.F.R. §§ 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.59 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The veteran was granted service connection for bilateral pes 
planus by rating decision dated in November 2000.  He was 
initially assigned a noncompensable rating and he appealed. 
During the appeal, the veteran was granted an increase to 10 
percent for his bilateral pes planus, effective the date of 
claim.  The veteran has continued to seek a higher rating.

VA treatment notes show ongoing treatment for pes planus 
since 2000.  In November 2000 the veteran was seen for 
evaluation.  He indicated occasional tingling of his toes, 
but no medial arch pain with palpation.  Range of motion of 
the foot was reduced but without pain and without crepitus.  
A treatment note dated in November 2001 shows complains of 
heel pain in both feet, with no medial arch pain with 
palpation.  The veteran did have palpable pain over the 
medial plantar calcaneal tubercle.  Range of motion was still 
reduced although without pain or crepitus.  A VA treatment 
noted dated in July 2004 indicated that the veteran's feet 
were feeling much better with new inserts.  A January 2005 
treatment note indicated that his feet were asymptomatic at 
that time.  In March 2005 the veteran complained of swelling 
of his feet at night and after a long day, but the 
examination showed only minimal edema.

The veteran underwent a VA examination in December 2001.  The 
veteran complained of pain that occurred three times a week 
and lasted for 20 to 30 minutes.  The veteran denied weakness 
secondary to the pain but did indicate that he has numbness.  
The veteran also complained of swelling in the feet. On 
examination it was noted that there was no swelling or 
redness of the feet.  Motor strength was normal.  The 
veteran's gait was normal and he was able to heel and toe 
walk without difficulty.  Dorsiflexion of the feet was to 20 
degrees bilaterally, plantar flexion was 50 degrees 
bilaterally, eversion was 15 degrees, and inversion was to 35 
degrees.  The foot pulses were palpable and there was no 
tenderness of the arches to palpation.  The examiner noted 
the veteran's history of a diagnosis of pes planus, but 
stated that the veteran's foot pain seemed posterior to the 
arch and not at the arch itself.

The veteran was provided a second VA examination in April 
2003.  The veteran complained of pain, but no swelling or 
redness.  On examination the veteran had pain on motion of 
the feet with dorsiflexion to 20 degrees and plantar flexion 
to 20 degrees.  There was flattening of the medial 
longitudinal arch.  There was no pronation and the weight 
bearing line is not medial to the great toe.  There was no 
inward bowing of the Achilles tendons.  The veteran did have 
pain on eversion and inversion of the feet.  X-rays of the 
feet showed bilateral pes planus and calcaneal spurs.

The veteran underwent his most recent VA examination in June 
2004.  The veteran complained of pain, swelling, stiffness, 
and fatigability.  He stated that his feet hurt first thing 
in the morning and that he can walk for only 30 minutes or so 
before they start to hurt.  On examination there was 
flattening of the medial longitudinal arch.  The veteran's 
feet were tender to palpation of the metatarsophalangeal 
joints and ankles bilaterally.  Pedal pulses were 2+ 
bilaterally.  There was no ulceration or dystrophy of the 
skin and no calluses.  The veteran had full range of motion 
of the ankle and metatarsophalangeal joints.  The Achilles 
tendon was not tender or rigid.  Dorsiflexion and plantar 
flexion were 20 degrees bilaterally.  The weight-bearing line 
was not medial to the great toe and there was no inward 
bowing of the Achilles tendon.  There was no pain on eversion 
or inversion of the feet.  The diagnosis was bilateral pes 
planus and bilateral degenerative joint disease.

The RO initially assigned the veteran a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276, for 
flatfoot (pes planus), acquired.  This evaluation was later 
increased to 10 percent.  According to the applicable 
criteria, a noncompensable disability evaluation is warranted 
for mild pes planus with symptoms relieved by built-up shoes 
or arch support.  A 10 percent evaluation is warranted for 
moderate pes planus where the weight-bearing lines are over 
or medial to the great toes and there is inward bowing of the 
Achilles tendon and pain on manipulation and use of the feet.  
A 30 percent disability evaluation requires severe bilateral 
pes planus manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indication of swelling on 
use and characteristic callosities.  A 50 percent disability 
evaluation requires pronounced foot impairment as shown by 
objective evidence of marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendon on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. Part 
4, Diagnostic Code 5276 (2005).

The words "mild," "moderate," "severe" and "pronounced" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2005).  In 
evaluating the appellant's service-connected disability, the 
Board is cognizant of its responsibilities under the Schedule 
for Rating Disabilities.  38 C.F.R. § 4.71 et seq. (2005).

After a contemporaneous review of the evidence of record, the 
Board finds that a disability rating in excess of 10 percent 
for bilateral pes planus is not warranted.  As previously 
noted a 30 percent disability evaluation would require severe 
bilateral pes planus manifested by objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use of the feet, indication of 
swelling on use and characteristic callosities.  There is no 
medical evidence of marked deformity, and no characteristic 
callosities.  The veteran has reported swelling of his feet 
but it was not noted on the most recent VA examination and 
the March 2005 VA treatment note indicates only mild swelling 
after extended use.  Overall, the Board finds that the 
veteran's disability due to pes planus does not rise to the 
level of severe.  The veteran does have some mild functional 
limitation but not sufficient to warrant a rating in excess 
of the current 10 percent.  The veteran is able to stand and 
walk without a cane and by using shoe inserts.  His gait is 
normal and he is able to heel and toe walk.  The veteran did 
state that he has difficulty walking for more than 30 
minutes, but it is not clear that his function limitation is 
related to his pes planus.  As was noted in the December 2001 
examination report, the veteran's foot pain does seem 
posterior to the arch and not at the arch itself.  Because 
there is no evidence of marked deformity of the foot, no 
objective evidence of significant swelling and no 
callosities, the Board finds that the evidence does not 
support a finding of entitlement to a disability rating in 
excess of 10 percent.  Therefore, it is the finding of the 
Board that the preponderance of the evidence is against the 
veteran's claim for an increased rating for bilateral pes 
planus.

The Board has also considered whether other diagnostic 
criteria under the Rating Schedule may be appropriate to the 
veteran's disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277, bilateral weak 
foot warrants assignment of a 10 percent evaluation in which 
a symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness.  The veteran is already 
rated at 10 percent for his pes planus.

As a final matter, the Board notes that there is no evidence 
of pes cavus, metatarsalgia, Hallux valgus, Hallux ridigus, 
hammer toe, or nonunion or malunion of the tarsal or 
metatarsal bones to warrant separate ratings or a higher 
disability evaluation under alternative rating criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5279, 5280, 5281, 
5282, 5283 (2005)


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


